EVANS, J.
(dissenting). — From the foregoing opinion, written by myself in accordance with the views of a majority of the court, Justice Anderson and myself dissent from conclusion reached by the other members of the court- in sustaining the sixth ground of demurrer to the third plea; while Justices Simpson and Sayre and myself dissent from the view taken by the other members of the court in sustaining the action of the lower court in admitting, and refusing to rule out, that part of the testimony of plaintiff wherein he testified to what Mr. Stillwell spoke into the telephone in his office at 6:10 a. m. on September 12, 1905'. Í shall respectfully undertake to set forth my reasons for dissent upon both of these propositions.
*2471. Should the sixth ground of demurrer to the third plea have been sustained? The plea, after setting up, by way of inducement, the alleged contract in writing, upon which the message was alleged to have been sent; then sets up three several defenses: (1) That said message was not ordered to be repeated; (2) that said message was not insured, Avithin the meaning of the written contract; (3) that said message was in fact delivered to the said sendee in less than two hours after its receipt •for transmission. The sixth ground of demurrer only ■challenges the sufficiency of the third defense set up by said plea.
At common law this plea would have been subject to special demurrer for duplicity; but under our system two or more defenses may be set up in the same plea, and when so set up, and issue is joined thereon, all must be proved, Avhether they be good or bad. — Walter v. Alabama Great Southern Railroad, 142 Ala. 482, 39 South. 87. Where two defenses are set up in the same plea, one of Avliich is good and the other bad, the bad defense cannot be eliminated by a demurrer directed thereto, but only by motion to strike out the imperfect part. — Bolling & Sons v. McKenzie, 89 Ala. 476, 7 South. 658. If a defendant sets up in his plea- two defenses, and the plaintiff’s demurrer fails to point out any defect in one of the defenses, or even to challenge its sufficiency in any Avay, does he not thereby admit its sufficiency, and cafi the court ex mero motu declare that the other defense is bad? Can the, court declare any defense bad which is not objected to by the plaintiff? Not only the court cannot ex mero motu so declare it, but the particular defect of the defense must be pointed out. It is evident to my mind that a demurrer to a double plea, pointing out defects in each defense set up would be a good demurrer, and should be sustained. If *248a demurrer to a double plea went to only one defense set up, it should not be sustained, for the reason that it does not go to the wholé plea, but leaves one defense unchallenged. As long as a defense is unchallenged by demurrer pointing out the defect, the court should treat it as a good defense, unless it is stricken, in proper case, upon motion of plaintiff. For the foregoing reason, we do not think the court below Avas without error in sustaining demurrer to third plea.
2. Should the evidence of plaintiff, testifying as a witness for himself, as to the telephoning by Mr. Stillwell, have been admitted to shoAV the time and manner of the delivery of the telegram to the defendant, or should it not have been ruled out on motion of plaintiff, when as defendant contends, it was not by any subsequent evidence made legal? On the examination each question was objected to, and motion made to rule out the answer, and exception was taken to the adverse ruling of the court. We suppose that it would not be contended by any one that said evidence was admissible as tending to prove the manner and time of delivery of the telegram by plaintiff to the defendant for transmission and delivery, except for the evidence tending to show that a like telegram was subsequently delivered by the défendant to the sendee. Such I understand from the bill of exceptions to have been the opinion of the trial court, and such I understand to be the opinion of my Brothers who agree with the-ruling of’ the trial court. According to- this view, then, if the defendant had not delivered the telegram, which it did deliver, to the sendee, the evidence about the telephone transaction would have been inadmissible for any purpose.
“Telephone conversations, in so far as concerns their admissibility in evidence, are in the main governed by the rules of evidence which govern the admission in *249evidence of oral statements made in an ordinary con-. versation, except, of course, the necessity of identification of the party against whom the conversation is sought to, be used.” The above quotation taken from Encyclopaedia of Evidence, vol. 12 p. 477, refers to cases where one of the parties to the conversation is testifying. “A telephone conversation, being shown by other competent evidence to have been between the parties to the action and upon the subject-matter of the litigation, may be testified to by a bystander so far as he heard it.” — Encyclopaedia of Evidence, vol. 12, p. 478. The last matter in quotation marks states the law that is applicable to the case sub judice. The witness here was a bystander, and there is no “other evidence” at all to show that, at the time Mr. Stillwell was speaking into the receiver of his phone, his phone was connected with the office of defendant, or that he was speaking to any one. The fact that a like message was received at defendant’s Ft. Payne office some hours afterwards cannot supply the necessary evidence which must be produced in order to make the evidence of the telephone transaction admissible, because no inferences arise therefrom which could in any manner tend to show that the message was received by defendant for transmission and delivery at that time and in that manner. What presumptions of fact arose from the receipt of the message at the Ft. Payne office of defendant as to the time and manner of its receipt at the Birmingham office for transmission and delivery? Certainly there is no other evidence in the case to support the admissibility of the evidence of the telephone transaction, except the legal inferences and presumptions arising from the receipt of the message at the Ft. Payne office. We think that the only presumption or inference that the law could indulge would be in defendant’s favor on these points, *250to wit, that the message was delivéred to the Birmingham office by plaintiff, or some one by him duly authorized, and was promptly transmitted to the Ft. Payne office, as was defendant’s duty to do. Supposp that its receipt at the Ft. Payne office and the presumptions arising therefrom was all the evidence as to the time and delivery of the message to defendant for transmission; what would it tend to prove? Would it tend, in the slightest degree, to prove that defendant had had, several hours before, a telephone communication from plaintiff or his agent by which the message was delivered to plaintiff for transmission? The question answers itseif. Suppose we take the other end of the propositions. What presumptions or inferences of fact, arise against defendant from the fact that plaintiff asked Mr. Stillwell to telephone to defendant and that the said Stillwell picked up the receiver of the telephone, called a number not shown to be defendant’s number and spoke into the telephone certain words? There is no presumption or inference of law, arising from such facts, that said message even went further than into the receiver of Mr. Stillwell’s phone. The presumptions and inferences arising from the two matters proven in no way connect the one with the other, but, on the contrary, tend to disprove, rather than prove, any such connection.
For the' foregoing reasons, we think the evidence as to the-telephone transaction should have been ruled out, when plaintiff failed to introduce evidence tending to show that, at the time Mr. Stillwell was talking into his phone, it was connected with the offilce of defendant, and that he was speaking to some one in that office.
The authority which counsel for appellant relies upon as authority for sustaining the action of the lower court in admitting said evidence and refusing to rule *251it out is the case of Western Union Telegraph Co. v. Rowell, 153 Ala. 295, 45 South. 80, decided by this court Justice Denson writing the opinion. The facts in the case cited, as stated in the opinion of the court, were that Rowell, the plaintiff, called over the phone for connection with the Western Union Telegraph Company of Montgomery, and had a conversation with the person who answered the phone after connection was given. The plaintiff did not know who the person was who talked with him over the phone. The plaintiff in that case did the phoning for himself, and was testifying as to the connection with the Western Union Telegraph Company, and the conversation had by him with the person at the other phone, which had been connected by the central phone office with the phone into which he was speaking. We fully agree with the opinion of the court in that case, but it is- entirely different from the case sub judice in the legal principles involved. In that case the person who did the telephoning was the witness. In this case a bystander is the witness. In that case the person doing the telephoning asked the central office to connect him with the Western Union Telegraph Company’s office, and connection was given presumably with that office, and the witness knew that some one came to the phone and answered the call. In this case a bystander testifies that Mr. Stillwell called for connection with a certain number; and it is not shown what that number was, nor that it was the number of the defendant company. In that case it was shown that some one answered the phone. In this case it is not shown that any one answered the phone. If the plaintiff in this case, who whs testifying for himself, had any information that Mr. Stillwell’s phone was connected with the Western Union Telegraph Company’s office, it was because Mr. Stillwell told him so, *252and it was mere hearsay and was inadmissible. That case was, in no sense, an authority for the ruling in this case.
For the foregoing reasons, we think that the case should be reversed and remanded.